The defendant was convicted under count 2 of the indictment, which charged him with the unlawful possession of a still, etc.
As an answer to the indictment, the defendant interposed numerous grounds of demurrer. These demurrers were properly overruled. Under many decisions of this court and the Supreme Court, indictments identical with the one here have been approved and held to be sufficient as to form and substance. See Morris v. State, 18 Ala. App. 456, 93 So. 61; Griggs v. State, 18 Ala. App. 467,93 So. 499; Ex parte State, 207 Ala. 585, 93 So. 382; Masters v. State, 18 Ala. App. 614, 94 So. 249; Brock v. State,19 Ala. App. 124, 95 So. 559.
Count 1 of the indictment was nol prossed; therefore the refusal of the special written charges relating to that count need not be considered.
Under the evidence in this case, the defendant was not entitled to the affirmative charge. The evidence was in direct conflict; that offered by the state was ample to sustain the verdict of the jury as well as the judgment of conviction.
The motion for a new trial was properly overruled.
There being no error in any of the rulings of the court, and the record proper being regular in all respects, the judgment of the circuit court is affirmed.
Affirmed.